      Case 4:18-cv-00824-O Document 61 Filed 02/09/21               Page 1 of 1 PageID 797



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

 U.S. PASTOR COUNCIL, et al.,                     §
                                                  §
          Plaintiffs,                             §
                                                  §
 v.                                               §    Civil Action No. 4:18-cv-00824-O
                                                  §
 EQUAL EMPLOYMENT                                 §
 COMMISSION, et al.,                              §
                                                  §
          Defendants.                             §

                                             ORDER

         In accordance with the Joint Status Report (ECF No. 60), the parties must submit either (1)

a Joint Stipulation of Facts Regarding Standing and Class Certification and a JSR with a proposed

summary-judgment schedule or (2) a JSR with a proposed schedule based on the need for

discovery no later than March 8, 2021.

         SO ORDERED on this 9th day of February, 2021.



                                                        _____________________________________
                                                        Reed O’Connor
                                                        UNITED STATES DISTRICT JUDGE




                                                  1
